UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2009 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of April 30, 2009 the Registrant had 14,600,109 Common Shares, par value of $.10 per share, outstanding. MET-PRO CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of April 30, 2009 and January 31, 2009 2 Consolidated Statement of Operations for the three-monthperiods endedApril 30, 2009 and 2008 3 Consolidated Statement of Shareholders’ Equity for the three-monthperiods endedApril 30, 2009 and 2008 4 Consolidated Statement of Cash Flows for the three-monthperiods endedApril 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Qualitative and Quantitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 1 MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements April 30, January 31, ASSETS 2009 2009 Current assets Cash and cash equivalents $26,446,717 $21,749,653 Accounts receivable, net of allowance for doubtful accounts of approximately $210,000 and $167,000, respectively 14,522,548 20,177,672 Inventories 20,684,278 20,236,865 Prepaid expenses, deposits and other current assets 1,722,518 1,997,542 Total current assets 63,376,061 64,161,732 Property, plant and equipment, net 19,810,977 19,389,597 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 406,423 402,062 Total assets $104,392,374 $104,752,304 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $924,821 $746,042 Accounts payable 4,938,844 5,464,629 Accrued salaries, wages and expenses 3,771,899 4,546,199 Dividend payable 876,007 876,007 Customers’ advances 384,100 356,008 Deferred income taxes 250,782 250,782 Total current liabilities 11,146,453 12,239,667 Long-term debt 3,962,517 3,753,228 Other non-current liabilities 8,940,189 8,855,912 Deferred income taxes 1,137,425 1,126,016 Total liabilities 25,186,584 25,974,823 Shareholders’ equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 shares issued, of which 1,328,570 shares were reacquired and held in treasury at the respective dates 1,592,868 1,592,868 Additional paid-in capital 2,630,070 2,465,193 Retained earnings 89,803,750 89,727,308 Accumulated other comprehensive loss (4,137,303 ) (4,324,293 ) Treasury shares, at cost (10,683,595 ) (10,683,595 ) Total shareholders’ equity 79,205,790 78,777,481 Total liabilities and shareholders’ equity $104,392,374 $104,752,304 See accompanying notes to consolidated financial statements. Index 2 MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Three Months Ended April 30, 2009 2008 Net sales $19,641,008 $22,656,474 Cost of goods sold 12,628,040 15,064,250 Gross profit 7,012,968 7,592,224 Operating expenses Selling 2,528,532 2,252,076 General and administrative 3,012,327 2,643,919 5,540,859 4,895,995 Income from operations 1,472,109 2,696,229 Interest expense (53,823 ) (65,061 ) Other income, net 13,965 175,815 Income before taxes 1,432,251 2,806,983 Provision for taxes 479,802 881,338 Net income $952,449 $1,925,645 Earnings per share, basic (1) $.07 $.13 Earnings per share, diluted (2) $.07 $.13 Cash dividend per share – declared (3) $.06 $.055 Cash dividend per share – paid(3) $.06 $.055 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 14,600,109 and 15,038,900 for the three-month periods ended April 30, 2009 and 2008, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 14,645,792 and 15,313,389 for the three-month periods ended April 30, 2009 and 2008, respectively. (3) The Board of Directors declared quarterly dividends of $.06 per share payable on March 12, 2009 and June 12, 2009 to shareholders of record as of February 26, 2009 and May 29, 2009, respectively.Quarterly dividends of $.055 per share were paid on March 11, 2008 and June 12, 2008 to shareholders of record as of February 26, 2008 and May 29, 2008, respectively. See accompanying notes to consolidated financial statements. Index 3 MET-PRO
